JACOBSON, Presiding Judge,
specially concurring:
I concur in the result reached by the majority on the duty of care issue because I agree that this issue is controlled by the supreme court’s decision in Lewis v. N.J. *49Riebe Enter., 170 Ariz. 384, 825 P.2d 5 (1992), and this court is bound by Arizona Supreme Court decisions. However, I write separately to set forth what I perceive to be problems with that decision.
The Lewis court started its analysis by looking to Restatement of Torts § 414 (1965) (§ 414), not for the existence of a duty owed by Riebe (the general contractor) to Lewis (the injured employee of the carpentry subcontractor), but rather to establish the scope of that duty. 170 Ariz. at 388, 825 P.2d at 9. The court reached this conclusion by determining that prior case law established that a general contractor owes a duty generally, regardless of circumstances, to provide a safe work place for employees of subcontractors. Id. Unfortunately, in my opinion, the supreme court has misconstrued the case law upon which it relied to establish this general duty of care; consequently, its analysis with regard to § 414 is flawed.
It has long been the law in Arizona that a general contractor is not liable for the negligence of an independent sub-contractor unless one of several well-recognized exceptions applies. See, e.g., E.L. Jones Constr. Co. v. Noland, 105 Ariz. 446, 454, 466 P.2d 740, 749 (1970) (setting forth the duty owed to employees of an independent contractor with regard to inherently dangerous work). One of these exceptions is the commonly called “retained control” exception of § 414 at issue in Lewis and the present case. E.g., Pruett v. Precision Plumbing, Inc., 27 Ariz.App. 288, 291, 554 P.2d 655, 658 (1976). Section 414 sets out the duty owed by a general contractor when it “retains control of any part of the work.” Pruett, 27 Ariz.App. at 291, 554 P.2d at 658.
Another well-known exception to the general rule of non-liability is the “joint work space” exception. See generally Rashley v. Wilcox, 160 Ariz. 321, 772 P.2d 1174 (App.1989). A general contractor owes a duty to a subcontractor’s employees to keep joint work spaces reasonably safe because the general contractor can control access to the job site and can implement overall safety concerns on the premises. Id., citing Durnin v. Karber Air Conditioning Co., 161 Ariz. 416, 419-20, 778 P.2d 1312, 1315-16 (App.1989). Closely related to this “joint work space” exception is the duty that arises by virtue of the general contractor’s ability to coordinate the work of subcontractors so as to hold a general contractor liable if a dangerous condition is created by the interaction of two trades. Chesin Constr. Co. v. Epstein, 8 Ariz.App. 312, 317, 446 P.2d 11, 16 (1968).
With these well defined principles of law in mind, I turn to the Lewis court’s reliance on Manhattan-Dickman Constr. Co. v. Shawler, 113 Ariz. 549, 558 P.2d 894 (1976) for its broad holding that a general contractor owes a duty to provide a safe work place for a subcontractor’s employees, regardless of where or how the accident occurred. In that case, Manhattan-Dickman (the general contractor) subcontracted with Allison Steel Manufacturing and Raymar Contracting. The plaintiffs, employees of Raymar, were injured as a result of Allison Steel’s negligence in performing its part of the job. The court relying on § 414 found a duty owed by Manhattan-Dickman “to exercise such control over Allison’s work, at least to the extent that dangerous defects which might make Allison’s work unsafe to others would be discovered.” Id. at 553, 558 P.2d at 898.
In doing so, the Manhattan-Dickman court relied upon the California case of Jean v. Collins Construction Co., 215 Cal. App.2d 410, 30 Cal.Rptr. 149 (1963), which held that a general contractor has a duty to exercise reasonable care to maintain the premises over which it had control in a safe condition. This statutorily imposed duty appears to be merely a codification of the common law. The facts in Collins Constr. Co. are that the injured employee of a sub-contractor received his injuries by falling onto steel reinforcing rods which were installed by the general contractor and which the court found the general contractor to have left in a dangerous condition by not bending these lethal spikes so as to avoid injury.
The Manhattan-Dickman court was entirely justified in relying on a case in which *50the general contractor retains control of the premises for Mankattan-Dickman is a joint premise control case. The injured workman in Mankattan-Dickman was not injured by the negligence of his employer, rather the injury occurred as a result of a dangerous condition created by another subcontractor. See generally Chesin, supra. Mankattan-Dickman set forth the duty owed by a general contractor to a subcontractor’s employees to keep the work place safe vis-a-vis the negligence of other subcontractors, and with that holding I have no dispute. I do, however, dispute the Lewis court’s extension of that holding to create a duty to provide an employee with a work place safe from his own employer’s negligence. Neither Mankattan-Dickman nor the other cases cited by Lewis so hold.
Because, in my opinion, there is no legal support for a general duty owed by a general contractor to a subcontractor’s employees, that duty must be found in this case, as in Lewis, in § 414. As discussed in this court’s majority opinion in Lewis, the “retained control” exception contemplated by § 414 is triggered by retention of control over the manner in which the work is done and the method of doing the details of the work. Cordova v. Parrett, 146 Ariz. 79, 82, 703 P.2d 1228, 1231 (App.1985); Mason v. Arizona Public Serv. Co., 127 Ariz. 546, 550, 622 P.2d 493, 497 (App.1980). In my opinion, a general contractor’s contractual responsibility for overall job safety does not equate to sufficient retained control under § 414 to give rise to a duty to employees of a subcontractor that caused the dangerous condition in the first place. In this regard, “retained control” vis a vis contractual responsibility must be distinguished from liability arising from control of joint work space or work space over which exclusive control is exercised. See Collins Constr. Co.
Contrary to the impression left by the Lewis court, an injured workman is not left uncompensated if § 414 is not so broadly interpreted. As was discussed in Chesin, an injured worker receives workers’ compensation benefits from his employer. Under the Lewis holding, large general contractors, who need not subcontract out as much of their work, will be subject only to worker’s compensation premiums without the threat of tort liability from an injured employee of a subcontractor; smaller contractors, on the other hand, who subcontract out a greater portion of the overall job are at a substantially higher economic disadvantage. I see “no additional hazard to workmen inherent in the subcontracting of work, in the manner done here, to justify any such radical distinction in liability.” See Chesin, 8 Ariz.App. at 318, 446 P.2d at 17. Moreover, the Lewis holding may have the result that general contractors will seek indemnity from their subcontractors so that the ultimate responsibility for injuries will be placed upon the employee’s employer contrary to settled principles of worker’s compensation law.
Pursuant to Lends, all general contractors in Arizona effectively become potentially liable for all injuries occurring on a job site. This is a radical and unnecessary departure from prior law in this area. Without unduly belaboring this concurrence, I urge the supreme court to rethink its opinion in Lends.